Citation Nr: 9915224	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
upper respiratory disorder, including as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for the 
appealed issue.



FINDINGS OF FACT

1.  A BVA decision in August 1997 denied the veteran's claim 
for service connection for an upper respiratory disability, 
due to exposure to ionizing radiation.

2.  The evidence submitted since the Board's August 1997 
decision bears directly and substantially upon the issue 
under consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for an upper 
respiratory disorder, including as due to exposure to 
ionizing radiation, is plausible.



CONCLUSIONS OF LAW

1.  The August 1997 Board decision, which denied service 
connection for an upper respiratory disability, due to 
exposure to ionizing radiation, is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has been received since the 
August 1997 Board decision, and the claim for service 
connection for an upper respiratory disability, due to 
exposure to ionizing radiation, is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The August 1997 Board decision denying service connection for 
an upper respiratory disability, due to exposure to ionizing 
radiation, is final.  See 38 U.S.C.A. § 7103(a) (West Supp. 
1998).  Pursuant to 38 U.S.C.A. § 7104(b) (West 1991), a 
final decision by the Board may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  See Smith v. Derwinski, 3 Vet. App. 205, 
207 (1992).  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once a 
Board decision becomes final under section 7103(a), absent 
the submission of new and material evidence, the claim cannot 
be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103 (1998); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  Where a determination is made that newly 
submitted evidence is not "new" for purposes of reopening a 
claim, that ends the analysis; there is no need to consider 
whether the evidence is "material."  See Smith (Russell) v. 
West, No. 95-638, slip op. at 5 (U.S. Vet. App. Apr. 7, 
1999).  If it is determined that new and material evidence 
has been submitted, then the second step, whereby immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Justus v. Principi, 
3 Vet. App. 510 (1992), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), must be undertaken.  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  Any 
evidence found to be material under the former, more 
stringent test of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), would also have to be found to be material under the 
current, more flexible Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), standard.  Id.

The August 1997 Board decision denied the veteran's request 
for service connection for an upper respiratory disability, 
due to exposure to ionizing radiation, on the basis that the 
was no medical evidence of a nexus, or relationship, between 
his then-current disabilities and his military service.

In light of Smith (Russell) v. West, No. 95-638, slip op. at 
4 (U.S. Vet. App. Apr. 7, 1999) and Evans v. Brown, 9 Vet. 
App. 273, 285 (1996), the evidence to be reviewed is that 
which has been submitted since the last final decision that 
disallowed the claim on any basis.  In this case, the 
evidence submitted since the August 1997 Board decision shall 
be evaluated.

The evidence submitted since the Board's August 1997 decision 
is comprised of a December 1997 statement from S. A. 
Peerless, M.D.; October 1997 through November 1998 VA 
treatment records; statements from the veteran dated in 
January 1998, March 1998, April 1998, August 1998, and March 
1999; and a transcript of the veteran's June 1998 personal 
hearing.

The Board finds the December 1997 statement from S. A. 
Peerless, M.D., to be both new and material, as it provides 
an opinion relating the veteran's "severe nasal problems 
which have been recurrent" to events in service, including 
exposure to ionizing radiation.  See Evans, supra., at 286; 
Elkins v. Brown, 8 Vet. App. 391 (1995); Heuer v. Brown, 7 
Vet. App. 379, 386-87 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the August 1997 Board decision is "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim to reopen is granted.

Having reopened the veteran's claim due to new and material 
evidence, the Board must next determine whether or not his 
claim for service connection for an upper respiratory 
disability, due to exposure to ionizing radiation, is well 
grounded.

The Board finds the veteran's claim well grounded, as he has 
presented evidence of being in Nevada during nuclear testing 
while in service, and of exposure to radiation, medical 
evidence of current disabilities, and of a nexus between 
those disabilities and his active duty military service, 
including exposure to ionizing radiation.



ORDER

New and material evidence having been submitted to reopen the 
claim, the veteran's claim for service connection for an 
upper respiratory disability, due to exposure to ionizing 
radiation, is reopened.

The claim for service connection for an upper respiratory 
disability, due to exposure to ionizing radiation, is well 
grounded; to that extent, the veteran's appeal is granted.


REMAND

As noted above, the Board has found the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Having submitted a well-grounded claim, VA has 
a duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(b).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Certain chronic diseases are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, 38 C.F.R. 
§ 3.309(d) includes a list of diseases to which a presumption 
based on radiation exposure applies.  Further, 38 
C.F.R.§ 3.311(b)(2) provides a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  Moreover, 
regardless of any such presumptions, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Under 38 C.F.R.§ 3.311 a series of chronological obligations 
are imposed on VA in processing claims brought by radiation-
exposed veterans.  See Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  There is evidence in the claims file showing the 
veteran was exposed to radiation during Operation Upshot-
Knothole during the period March 17, 1953, through June 20, 
1953.  However, there does not appear to be any radiation 
dose estimate, and such development is indicated given that 
the veteran has submitted "medical evidence that the claimed 
condition is a radiogenic disease."  38 C.F.R. 
§ 3.311(b)(4).  As such further development is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

The RO should consider the veteran's 
claim for service connection for an upper 
respiratory disorder due to exposure to 
ionization radiation under the provisions 
of 38 C.F.R. § 3.311 to include any 
indicated development.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

